Citation Nr: 1547548	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-36 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is unable to care for himself and needs assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran seeks entitlement to SMC based on the need for the regular aid and attendance of another person.  He has been granted service connection for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; for left lower extremity radiculopathy, rated as 40 percent disabling; for a lumbar spine disability, rated as 40 percent disabling; for a cervical spine disability, rated as 30 percent disabling; for right upper extremity radiculopathy, rated as 20 percent disabling, for left upper extremity radiculopathy, rated as 20 percent disabling; for right knee internal derangement, rated as 20 percent disabling; and for left knee arthritis, rated as 20 percent disabling.  The Veteran's combined rating is 100 percent.

In July 2013 a private physician examined the Veteran for consideration of whether the Veteran had a permanent need for regular aid and attendance.  It was noted that the Veteran could feed himself, but could not prepare his own meals.  The examiner noted that the Veteran needed assistance in bathing and tending to other hygiene needs.  Specifically he needed assistance to wash most of his body and had to be bathed sitting down.  The physician noted that the Veteran required supervision due to frequent falls.  The physician reported that cognitive memory problems made the Veteran unable to manage his own financial affairs and he needed his wife to administer medications.  It was noted that the Veteran had loss of memory, poor balance, and frequent falls.  He looked somewhat frail.  The physician noted that aids such as a cane or the assistance of another person was required for locomotion 

The same physician again examined the Veteran in June 2014.  He noted that the Veteran could feed himself, but could not prepare his own meals.  He reported that the Veteran needed assistance in bathing and tending to other hygiene needs due to mobility issues and noted that the Veteran's wife needed to clean the Veteran from the waist down.  The examiner noted that the Veteran needed medical management due to memory problems and PTSD.  He opined that the Veteran did not have the ability to manage his own financial affairs due to PTSD and memory issues.  The Veteran had weakness and stiffness of the lower extremities, requiring the use of a cane, walker, or wheel chair.  The Veteran's spine and neck were in poor condition, causing limited mobility and poor gait.  It was noted that the Veteran had fallen frequently.  

At his October 2015 hearing the Veteran testified that he is unable to dress or undress himself.  He reported that he was unable to brush his hair or wash himself.  He said that he could feed himself at a lift-up table, but not at a restaurant.  He reported that he needed his wife's help to get to the bathroom and that she needed to assist him in cleaning himself afterwards.  The Veteran testified that he could not stand by himself and that he needed assistance to walk.  He reported that he had left drop foot and that 85 percent of his left side is numb.  At the hearing the Veteran's spouse and his personal care assistant (PCA) stated that the Veteran could not be left alone.  The PCA reported that she helped the Veteran with eating and dressing.  She also helped him with his mobility, getting in and out of his chair, in and out of the bathroom, positioning him in his electric wheelchair, electric scooter, positioning him in bed, positioning him in his recliner, and assisting with any health-related issues.  

Special monthly compensation is payable at a specified rate if a veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

Not all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) must be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).  In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  The Board notes that a 100 percent evaluation is not required for special monthly compensation based on the need for regular aid and attendance.

Weighing all doubt in favor of the Veteran, the Board finds that the Veteran is entitled to special monthly compensation based on the need for aid and attendance.  The Veteran's overall picture indicates that due to his service-connected disabilities he needs constant supervision.  He is unable to bathe and dress unassisted, he is frail, and he is at risk of falling whenever he is standing.  He needs assistance moving around the house and he is at risk of falling even when using a cane.  The evidence indicates that the Veteran requires assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  He has met the criteria set forth at 38 C.F.R. § 3.352(a) due to his service-connected disabilities.  Accordingly, the Veteran is entitled to SMC based on the need for regular aid and attendance of another person.


ORDER

SMC based on the need for the regular aid and attendance of another person is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


